[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The evidence presented at the hearing on March 30, 1998, shows that Deputy Sheriff Charles M. Valentino's handing documents to Russell F. Capozzielo, Jr. did not constitute service of process on the defendant corporation. Mr. Capozzielo was not the person in charge of the business or office of the corporation. Mr. Cappozielo did not serve the corporation in a capacity described in General Statutes § 52-57 (c), which sets forth the procedure for serving civil process on private corporations.
The sheriff's leaving papers at the home of the corporation's president, Kimberly Cappozielo, did not constitute service of process. This procedure is not authorized by General Statutes § 52-57 (c).
The motion to dismiss is granted. The complaint is dismissed pursuant to Practice Book § 143(5) for insufficiency of service of process. The prejudgment remedy is dismissed pursuant to General Statutes § 52-278j(a).
THIM, J.